              Case 2:21-cr-00012-DLC Document 52 Filed 09/21/21 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MONTANA
                                 BUTTE DIVISION


 UNITED STATES OF AMERICA,                               CR 21–12–BU–DLC

                  Plaintiff,

          vs.                                                   ORDER

 CHARLES DAVID CLEMENT,

                  Defendant.


         Before the Court is the United States of America’s Unopposed Motion for

Final Order of Forfeiture. (Doc. 50.) Having reviewed said motion, the Court

finds:

         1.      The United States commenced this action pursuant to 21 U.S.C.

§§ 853, 881(a)(7), (11).

         2.      A Preliminary Order of Forfeiture was entered on July 6, 2021.

(Doc. 39.)

         3.      All known interested parties were provided an opportunity to respond

and publication has been effected as required by 21 U.S.C. § 853(n)(1). (Doc. 49.)

         4.      It appears there is cause to issue a forfeiture order under 21 U.S.C.

§§ 853, 881(a)(7), (11).

         Accordingly, IT IS ORDERED that:

                                              1
           Case 2:21-cr-00012-DLC Document 52 Filed 09/21/21 Page 2 of 2



      1.      The motion for final order of forfeiture (Doc. 50) is GRANTED.

      2.      Judgment of forfeiture of the following property shall enter in favor of

the United States pursuant to 21 U.S.C. §§ 853, 881(a)(7), (11), free from the

claims of any other party, the following property:

   • $12,000.00 U.S. Currency;

      3.      The United States shall have full and legal title to the forfeited

property and may dispose of it in accordance with law.

      DATED this 21st day of September, 2021.




                                           2
